SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 28, 2011 Exact Name of Registrant as Specified in Its Charter: CALAMP CORP. DELAWARE 0-12182 95-3647070 State or Other Jurisdiction of Commission I.R.S. Employer Incorporation or Organization File Number Identification No. Address of Principal Executive Offices: 1401 N. Rice Avenue Oxnard, CA 93030 Registrant's Telephone Number, Including Area Code: (805) 987-9000 Former Name or Former Address, if Changed Since Last Report: Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company’s 2011 Annual Meeting of Stockholders (the “Annual Meeting”) was held on July 28, 2011. As of the record date for the Annual Meeting, June 8, 2011, there were 28,334,436 shares of common stock issued, outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, seven directors stood for reelection to a one year term expiring at the fiscal 2012 Annual Meeting. All seven of the director nominees were reelected under the Registrant’s plurality voting method. The results of the election of directors are summarized as follows: Broker For Withheld Non-Votes Frank Perna, Jr. Kimberly Alexy Michael Burdiek Richard Gold A.J. "Bert" Moyer Thomas Pardun Larry Wolfe In addition to the election of directors, the stockholders ratified the appointment of SingerLewak LLP as the independent auditing firm for the Company for the fiscal year ending February 28, 2012. The results of the voting are summarized as follows: Broker For Against Abstain Non-Votes - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be filed on its behalf by the undersigned hereunto duly authorized. CALAMP CORP. August 1, 2011 By: /s/ Richard Vitelle Date Richard Vitelle, Vice President-Finance (Principal Financial Officer)
